Citation Nr: 0812030	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-29 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1954 to February 
1974.  He died in August 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2002, which denied the appellant's claim for DIC 
benefits under 38 U.S.C.A. § 1151, and for Chapter 35 
dependent's educational assistance.  

In an August 2005 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The record 
does not show that the appellant has appealed that decision, 
and, accordingly, that issue is not before the Board at this 
time. 


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2003, at the age of 69 
years, of blastomycoses, due to or as a consequence of 
emphysema, due to or as a consequence of chronic bronchitis.    

2.  Prior to his death, the veteran was treated periodically 
at VA facilities for breathing complaints, although he 
received most of his treatment for his lung conditions from 
private and military sources.  

3.  The veteran was hospitalized in a VA Medical Center 
(VAMC) from July 20 to 27, 2003, at which time he left, 
against medical advice, and was admitted to a private 
hospital, where he remained until his death on August [redacted], 
2003. 

4.  While the veteran's pulmonary condition increased in 
severity during the hospitalization, its continuance or 
progress was not proximately caused by VA's failure to timely 
diagnose or properly treat the disease.

5.  VA exercised the degree of care that would be expected of 
a reasonable health care provider. 

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating, due to service-connected 
disabilities at the time of his death, nor did he die of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for DIC for death due to VA treatment have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2007).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance are not met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1), 3510 (West 2002); 38 C.F.R. § 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In September 2005, VA sent the appellant a letter, advising 
her of the information necessary to substantiate her 
38 U.S.C.A. § 1151 DIC claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although she was not explicitly told to provide any 
relevant evidence in her possession, she was informed of the 
specific types of evidence she could submit which would be 
pertinent to her claim, and she was told that it was still 
her responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that she should provide any relevant information or evidence 
she possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

This letter was not sent until after the adjudication of the 
claim, and there was no subsequent readjudication after the 
letter was sent.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  In this case, the appellant 
did not submit any additional evidence or information during 
the two years that elapsed between the mailing of the 
content-complying letter and transfer of the file to the 
Board.  The case turns on medical questions of causation and 
negligence, and the records of the hospitalization at issue 
have been obtained.  Since she had sufficient time to respond 
to the letter, which provided her with actual knowledge of 
the requirements to establish her claim, the Board finds that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders.  

Although the veteran was not provided information regarding 
the rating assigned or effective date of a grant of benefits, 
prior to a decision, the failure to provide notice as to 
these matters is harmless error, since there is no monetary 
award or an effective date to be assigned as a result of this 
decision.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  Service medical records and all available, 
potentially relevant VA treatment records have been obtained, 
including the records pertaining to the VA hospitalization 
from July 20 to 27, 2003.  In addition, military and private 
records dated from 1975 to 2003 have been obtained, including 
the records of the veteran's hospitalization from July 27 to 
August [redacted], 2003.  The appellant has not identified any other 
potentially relevant records.  A VA medical opinion was 
obtained in April 2005.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  
 
With respect to the Chapter 35 claim, the provisions of the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the circumstances of this case, there is 
no reasonable possibility that additional efforts to assist 
or notify the appellant in accordance with the VCAA would 
assist her in substantiating her claim.  Therefore, she is 
not prejudiced as a result of the Board proceeding to the 
merits of the claim.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  DIC claim

According to the death certificate, the veteran died on 
August [redacted], 2003, at the age of 69 years, in the Southern Ohio 
Medical Center (SOMC).  The immediate cause of death was 
blastomycoses, due to or as a consequence of emphysema, due 
to or as a consequence of chronic bronchitis.  An autopsy was 
not performed.  

The appellant contends that the veteran's death was due to 
the malpractice of VA physicians.  She states that they 
failed to take appropriate actions when clearly advised by 
veteran and his wife.  She alleges that he died as a result 
of the VAMC physicians failing to properly diagnose and treat 
the veteran.  She maintains that the VA doctor insisted that 
the veteran did not have a problem, that he told the veteran 
that he needed to go home and get off his medicines, take a 
sugar pill, and he would be fine.  She contends that both she 
and the veteran pleaded with the doctor to treat the veteran 
but it was to no avail.  Moreover, she states that the VA 
employees refused to give the emergency transport people any 
information whatsoever.  His private doctor, Dr. Saab, 
personally called the emergency squad to pick up the veteran 
after discussing the issue with the veteran on the telephone.  
Although he signed out AMA, he went directly to SOMC where he 
was admitted to the ICU and died on the [redacted] day.  She also 
states that there were problems with the staff in the 
veteran's ward.  

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability or death.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran died 
does not establish cause. 38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
The proximate cause of death is the action or event that 
directly caused the death, as distinguished from a remote 
contributing cause. 38 C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

The essence of the appellant's argument is that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, which resulted in his death.  

Records of the veteran's treatment as a retiree at Wright-
Patterson Air Force Base dated from 1975 to 1999 show that in 
May 1976, while being evaluated for ear pain, congestion, and 
sinus problems, at history of bronchial asthma in 1962 was 
noted.  An abnormality was detected on chest X-ray.  A chest 
X-ray in December 1979 noted, by way of history, that he had 
not had a chest X-ray for three years and that he had been 
said to have a spot.  The chest X-ray showed a calcified 
granuloma in the right lower lung field.  A small bullous 
formation was seen in the right upper lobe as well.  A July 
1983 chest X-ray similarly disclosed a density thought to 
represent a parenchymal scar or granuloma.  

Records dated from 1988 to 1994 show the veteran's treatment 
at Adams County Hospital.  In December 1988, he complained of 
in sharp intermittent pain in the left rib cage, with 
increasing pain on inspiration beginning that morning.  
Evaluation included a chest X-ray, which disclosed bolus 
changes compatible with chronic obstructive pulmonary 
disease, and a nodule in the right middle lobe that was 
suspicious for neoplasm.  The veteran was hospitalized in 
February 1989 due to the right lung mass discovered on chest 
X-ray and computerized tomography (CT) scan.  Pulmonary 
function tests on the last admission were very poor.  A right 
middle lobe resection was performed, which was determined to 
be a fungal infection, Cryptococcus, of questionable origin.  
On surgery, bolus emphysematous changes were seen, and the 
right lower lobe appeared to be essentially normal with 
chronic smoking changes.  In the right middle lobe, there was 
a 1.5 to 2 cm firm nodule, which was removed.  There was 
another small granulomatous appearing lesion approximately 2 
cm in the right middle lobe, which was not disturbed.  

In May 1989, severe obstructive lung disease was shown, and 
in September 1990, severe an asthmatic component was noted.  
In May 1991, a cardiology consult was obtained, due to 
ventricular tachycardia.  Subsequent records show his ongoing 
treatment for chronic obstructive pulmonary disease.  

Records dated from 1995 to 2002 from E. Saab, M.D., show that 
on his initial evaluation in April 1995, the veteran was 
noted to have diminished breath sounds.  His neck veins were 
distended on exhalation, he was barrel-chested, and very 
hyperinflated.  The X-rays disclosed a hyperinflated chest 
with a scar, and an old granuloma in the right middle lobe.  
The impression was severe intrinsic asthma and bronchitis and 
emphysema.  By June 1999, despite treatment, he was noted to 
have bullous emphysema, as well as coronary artery disease.  
His condition continued to be subject to exacerbations, 
requiring hospitalization for instance in October 2001.

VA treatment records show the veteran was seen in January 
2003 for evaluation of his lung disability.  He received most 
of his treatment from outside doctors.  Recently, he had 
completed a course of prednisone, and felt better.  He was 
compliant with his many medications.  The diagnoses included 
asthma and COPD, and it was noted that there was no change in 
treatment and that he was to be seen in 3 months.  

VA records show the veteran was seen as a medical emergency 
on June 2, 2003, for generalized weakness and shortness of 
breath.  After resting, his respirations improved.  He said 
he had been on prednisone since April.  His wife said he 
became short of breath with exertion, and on examination, 
lung sounds were diminished in the posterior lower lobes.  
The chest X-ray showed severe emphysema.  It was noted that 
the veteran refused admission and was discharged AMA (against 
medical advice).  He was told to take activities slow and 
rest in between.  In addition, the doctor noted that he was 
going to follow up with primary care.  The chest X-ray showed 
lungs overrinflated due to pulmonary emphysema, but there was 
no acute disease.  

On July 20, 2003, he was brought to the VAMC by ambulance, 
and admitted.  He complained of shortness of breath, a 
feeling as if he were being smothered, as well as swelling of 
the hands and feet.  He had a history of multiple conditions 
including COPD, asthma, and bronchiolitis obliterans with 
organizing pneumonia (BOOP), for which he was treated by a 
private doctor, Dr. Saab; currently, he was on prednisone 
therapy.  He had difficulty ambulating due to shortness of 
breath.  The impression was exacerbation of BOOP.  He was 
admitted for treatment.  Chest X-ray showed multifocal patchy 
infiltrate in the right mid lung zone and right lower zone 
suggestive of pneumonia.  He was given broad-spectrum 
antibiotics and noninvasive ventilatory support, together 
with steroid therapy.  Nursing notes show that sometimes he 
felt better, but then at times, he would feel worse again.  
On July 25, 2003, the nurse noted that the veteran became 
anxious at times and worried about various things, such as 
the presence of sugar on his breakfast tray, and his concern 
to have not have any sugar and no added salt was discussed 
with the doctor.  The doctor noted that his pneumonia was not 
improving.  Further tests were planned, and his antibiotics 
were changed.  On July 27, 2003, however, his wife said that 
her husband's condition had been worsening since admission, 
and she would like him to be transferred to another hospital.  
He said he had been seen by private pulmonologist and private 
cardiologist.  The doctor on duty was recommended that they 
wait and discuss the situation with his treating doctor.  The 
veteran was also placed on Lasix for a finding of mild 
congestive heart failure.  However, he signed out against 
medical advice on July 27, 2003.  

Records from SOMC show that he was admitted to that facility 
on July 27, 2003.  On examination, he was in respiratory 
distress.  He also had cyanosis.  He had right lower lobe 
pneumonia with advanced emphysema and COPD exacerbation. He 
was to be treated with intravenous antibiotics, septic work-
up, bronchodilator therapy, and steroids.  Unfortunately, his 
condition continued to deteriorate, and he required 
intubation.  Bronchial washings obtained at that time had 
revealed blastomyces, and he was started on medication for 
that, but little improvement had been shown.  On an August 4 
consultation, it was noted that he also had methicillin-
resistant Staph infection, as well as Candida.  The 
impression was end-stage lung disease.  Eventually, the 
veteran said that he only wanted to be kept comfortable, and 
the remainder of the treatment focused on palliative care 
during the remainder of the hospitalization until his death 
on August [redacted], 2003.  

In April 2005, the file was referred to a physician for a 
medical opinion.  The examiner noted that noted that on 
admission to the hospital on July 20, 2003, the veteran's 
temperature was normal, his blood pressure was 115/69, and 
his oxygen saturation was between 89 and 93 percent on 2 
liters of oxygen.  There were scattered rales and rhonci on 
examination, and a chest X-ray showed an infiltrate in the 
right lower lung field.  Sputum cultures were obtained, which 
later grew enteroacter, Staph aureus, and pseudomonas.  He 
was started on antibiotic treatment, bronchodilator and 
steroids.  Over the next several days he continued to cough 
and produce purulent, blood-tinged sputum.  The intensity of 
his dyspnea waxed and waned, but his oxygenation improved 
slightly, and he remained afebrile.  X-rays taken on July 25, 
2003, showed some clearing of the lung infiltration, but a 
repeat sputum culture grew staph aureus.  On July 26, 2003, 
there was deterioration in his condition.  His wife requested 
that he be transferred to a private hospital, and on July 27, 
2003, he was discharged against medical advice.  He was 
admitted to SOMC on July 27, 2003.  Bronchodilator and 
corticosteroid treatment was continued, and antibiotic 
coverage was expanded. However, he continued to deteriorate 
with increasing hypoxemia.  On July 30, he underwent 
endotracheal intubation and bronchoscope, which disclosed 
budding organisms consistent with blastomyces.  Treatment 
with Amphoteracin was started but subsequently discontinued 
due to worsening renal function.  By August 5, 2003, a 
hospice consultation had been made, and a decision for 
comfort care. He died on August [redacted], 2003.  

The physician concluded that the medical records clearly 
documented that he suffered from severe and long-standing 
COPD, repeated infectious exacerbations, and BOOP.  His 
underlying lung disease rendered him susceptible to recurring 
respiratory infections, and the required treatment with 
antibiotics and corticosteroid treatment resulted in 
superimposed fungal infection.  The doctor's opinion was that 
with reasonable medical certainty, the veteran's death was 
more likely than not the expected outcome for an individual 
with severe COPD, BOOP, and acute pneumonia.  The medical 
care that he received during his hospitalization from July 20 
to 27, 2003, at the VAMC was appropriate according to 
accepted medical standards and did not contribute to his 
subsequent death.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what she 
experienced or personally observed.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  As a layman, however, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because she does not have the requisite medical expertise.  
See, e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

With respect to the appellant's contentions that the VA 
doctor insisted that the veteran did not have a problem, that 
he told the veteran that he needed to go home and get off his 
medicines, take a sugar pill, and he would be fine, these 
statements are contradicted by the VA medical records, and 
the Board does not find them credible.  There is no 
suggestion that the veteran's condition was not considered 
serious; indeed, his pneumonia had been observed to be 
worsening, and he was awaiting a consult, at the time of his 
discharge.  Likewise, her contention that both she and the 
veteran pleaded with the doctor to treat the veteran but it 
was to no avail is contradicted by the medical records.  It 
must be pointed out that it is a matter of the doctor's 
medical judgment as to the specific treatment to provide.  

Moreover, as a layperson, the appellant is not competent to 
state that the care the veteran received was inadequate.  In 
this case, the only competent evidence addressing the issue 
of causation and fault is the April 2005 VA medical opinion, 
which resulted in the conclusion that it was unlikely that 
there was any causal connection or VA fault.  Moreover, the 
opinion was based on the medical evidence of record, and 
included a detailed summary of the pertinent evidence.  
Neither the Board nor the appellant possesses the necessary 
medical expertise to challenge the results of this medical 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a 
layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

The question at issue requires medical expertise, and the 
only competent medical evidence of record addressing the 
mater is the VA medical opinion, which is unfavorable to the 
appellant's claim.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, that a permanent total 
service-connected disability have been in existence at the 
date of the veteran's death, or that the veteran died as a 
result of a service-connected disability.  38 C.F.R. § 
3.807(a) (2007).  At the time of his death, service 
connection was in effect for bilateral varicose veins, 
assigned a 10 percent rating for each leg; and sinusitis, 
also assigned a 10 percent rating.  Service connection for 
the cause of the veteran's death was denied by the RO in 
August 2005.  Consequently, the appellant's claim fails 
because of absence of legal merit or lack of entitlement 
under the law, and the claim is denied as a matter of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.

Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


